Citation Nr: 0901222	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in September 
2007. The Board then  remanded the appeal for a VA 
audiological examination and association of outstanding 
private medical records. An August 2008 audiological 
examination is included in the record. The Appeals Management 
Center (AMC) sent the veteran an October 2007 letter 
requesting information concerning any hearing loss treatment 
records and requesting the veteran to return a medical 
release form. The veteran did not respond to this letter. As 
such, the Board finds that the necessary notice and 
development as outlined in the September 2007 Board remand is 
completed, and the record is ready for review. 


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service or for many years thereafter, nor is 
hearing loss otherwise related to the veteran's active 
service, nor may it be presumed related to the veteran's 
active service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during the 
veteran's active duty service or in the one-year presumptive 
period following discharge from active duty service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2003 
and October 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although this notification obligation was not met, the Board 
finds this error non-prejudicial since his service connection 
claims are denied, rendering the content of the notice moot. 
See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was afforded two VA audiological 
examinations for his claim. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. As noted, the veteran has not 
responded to recent VA requests to assist him in securing 
evidence. While the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has therefore been obtained, and the 
case is ready for appellate review.

Analysis 

The veteran contends that he incurred bilateral hearing loss 
during active military service. Because there is no competent 
medical evidence linking hearing loss to service, the claim 
will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to his claim. The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service treatment records do not show any 
complaints of or treatment for hearing loss. The veteran's 
January 1970 discharge examination report shows normal 
hearing and no complaint or diagnosis of hearing loss. 
However, the veteran reported in-service noise exposure from 
artillery and small weapons fire in addition to other 
sources. The veteran's service records reflect combat service 
in Vietnam. As such, the Board finds the veteran's accounts 
of in-service noise exposure credible. 

There is no post-service medical evidence of hearing loss 
until 2003. VA treatment records, dated October 2003, reflect 
that the veteran had moderate sensorineural hearing loss in 
both ears at 3000 to 6000 hertz. During the examination, the 
veteran reported noise exposure from active service and 
subsequent civilian employment. 

The veteran underwent an August 2004 VA audiological 
examination. He reported noise exposure from artillery and 
explosions during active service and working at an oil 
refinery following service. Upon testing, the veteran was 
found to have mild to moderate sensorineural hearing loss 
from 3000 to 8000 hertz. The examiner declined to offer an 
opinion as to the etiology of the hearing loss without 
records of annual hearing testing during his civilian 
employment. 

Lastly, the veteran underwent an August 2008 audiological 
examination. The veteran reported being diagnosed with 
"pilot's ear" during active service in addition to noise 
exposure from artillery, small arms fire, heavy equipment, 
and aircraft during service. He also affirmed noise exposure 
following service from working at an oil refinery. Upon 
examination, the veteran showed normal to moderately severe 
mixed hearing loss in both ears. The examiner diagnosed 
normal sloping to a moderately severe sensorineural hearing 
loss, bilaterally. After citing the veteran's past hearing 
test results, the examiner opined that it is less likely that 
the current hearing loss is a result of active service based 
on the present record. 

In short, the only competent medical opinion of record 
addressing the etiology of the veteran's current hearing loss 
weighs against the veteran's claim. The Board finds that the 
preponderance of the evidence weighs against a finding that 
the veteran's current bilateral hearing loss is related to 
his active duty service period. It follows that entitlement 
to service connection for hearing loss is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


